The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Fridman (US 2018/0024568 A1) teaches systems and methods provided for crowdsourcing a sparse map for autonomous vehicle navigation. In one implementation, a non-transitory computer-readable medium may include a sparse map for autonomous vehicle navigation along a road segment. The sparse map may include at least one line representation of a road surface feature extending along the road segment, each line representation representing a path along the road segment substantially corresponding with the road surface feature, and wherein the road surface feature is identified through image analysis of a plurality of images acquired as one or more vehicles traverse the road segment and a plurality of landmarks associated with the road segment.
Regarding independent claim 1, Fridman taken either independently or in combination with the prior art of record fails to teach or render obvious processing the manual drive alignment data to determine a set of common drive alignment locations of the one or more regions; processing a plurality of subsequent drive segments to automatically align the plurality of subsequent drive segments based on the set of common drive alignment locations; and providing the aligned plurality of subsequent drive segments as an output to a device to localize a vehicle in conjunction with the other claim limitations.  
Regarding independent claim 12, Fridman taken either independently or in combination with the prior art of record fails to teach or render obvious process a plurality of subsequent drive segments to automatically align the plurality of subsequent drive segments based on the set of common drive 
Regarding independent claim 18, Fridman taken either independently or in combination with the prior art of record fails to teach or render obvious processing a plurality of subsequent drive segments to automatically align the plurality of subsequent drive segments based on the set of common drive alignment locations; and providing the aligned plurality of subsequent drive segments as an output to a device to localize a vehicle in conjunction with the other claim limitations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/Primary Examiner, Art Unit 3668